Title: From John Adams to William Tudor, 4 August 1774
From: Adams, John
To: Tudor, William


     
      Dr. Sir
      Braintree August 4. 1774
     
     I have received from your Father, a Letter dated August the first, in answer to mine. It has been an high Regale to my Benevolent Feelings I assure you. I am informed in it, that the old Gentleman has not been thoughtless about his Son, and that he thinks to give him the Rent of the House at Boston 200 O.T. a year, &c &c &c. But I find the Father has not so good an opinion of the Sons Prudence as I have, and that he has a great Desire to see him locked fast to a Girl. I Should think, if I were a young Fellow, that it would not be very difficult to gratify him in this particular. He Says, should you get a Wife, agreable to yourself, your Mother and him, he should think it one of the happyest Times of his Life and Act accordingly.
     From these and other Expressions, in his Letter I conclude, he Suspects you to be attached to Some young Lady or other. If this is so, you had better deal frankly with him about it, confess it, and ask his Permission to pursue your Inclination, and I dare say, whether the Lady is such as he would have chosen or not, he will acquiesce in your Choice, and contribute not ungenerously to your Advancement in Life.
     However, Love is a Subject which I have nothing to do with, or ought not to have in my Correspondence with you; it is a Point of too much Delicacy.
     Your Rise in the World, I have some kind of Authority, to take into Consideration. I wish it was more in my Power to assist you than it is. I am but a poor Patriot, you know, and have no Interest with the Ministry, at Home, nor here, by which I could procure you the favours of the Court. I wish your Connections with me, may not have an Influence against you.
     If you will take my Advice or follow my Example, you will neither content yourself to depend upon the Smiles of Government, of a Court, or the Indulgence of a Father: But will be indebted to yourself alone for your Support. To do this, and to enjoy the Pleasure, the Pride of Independency you must devote yourself to study and Business and a rigid OEconomy. You must assume an Intrepidity and a Contempt and an Industry Superiour to all Fatigues and Discouragements.
     You must mix yourself with the World and through yourself in their sight. But you must choose your Times for this with Judgement —for your Attendance at your office must be incessant.
     The observation of Cicero to which I alluded the last Time I saw you, is certainly just. When Cicero was Quaestor, the Province of Lilybeum, in the Island of Sicily fell to his share by Lot. He did not receive this office, as Persons do now a days, as a Gift, or a Farm, but as a public Trust, and considered it as a Theatre, in which the Eyes of the World, were upon him;—He determined to devote himself to it, and deny himself every Pleasure, which could interfere with a laudable Discharge of it.
     Sicily was the Granary of Rome, and the Quaestors Employment was to Supply Corn for the City. This year there happened a great Scarcity, so that Tully had a delicate Task to supply the Demands of the City, without pinching the Natives. He conducted with so much Address, that he exported great Quantities without being gravaminous to the Province; Shewing great Politeness to the Traders, Justice to the Merchants, Generosity to the Natives, Humanity to the Allies and in short doing good Offices for every Body: by which he conciliated the Affections and excited the Admiration of the Cicilians, who decreed greater Honours to him at his Departure, than they ever had before to any of their Governors.
     He came away much pleased, as usual, with himself and his Administration, as he had Right to be: and flattered himself that all Rome was celebrating his Praises. He landed at Puteali adjoining to Baia, the chief Seat of Pleasure in Italy, and the Resort of the rich and great, for the Delights of its Situation and the Use of its Baths. Here he was egregiously mortifyed by the first Friend he met, who asked him, how long he was from Rome, and what was the News there? He answered that he came from the Provinces: from Afric, I Suppose, Says another. No from Sicily. A third Person who Stood by and had a Mind to be thought wiser than the other two, Said “did you not know that Cicero was Quaestor of Syracuse?” This Mortification did him more good he Says, than if he had received all the Compliments he expected; for it made him reflect, that “the People of Rome had dull Ears, but quick Eyes”; and that it was his Policy to keep himself always in their Sight; nor to be so solicitous how to make them hear of him, as to make them see him: So that from this Moment he resolved to Stick close to the Forum, and to live perpetually in the View of the City, nor to suffer either his Porter or his Sleep, to hinder any Mans Access to him.
     You may read the Story more at large in Dr. Middletons life of this great and excellent orator, and Statesman Vol. 1. p. 65, a Book that I would warmly recommend to all my young Friends. Characters like Cicero, Demostheness, Sully, Caecil, and Pit, We ought to have always before our Eyes. In them We see every Thing that is great and good in Human Nature, tho we must make Allowance for some Faults.
     
      I am your Friend,
      John Adams
     
    